On Application for Rehearing.
Counsel for plaintiff have filed a petition for rehearing, in which it is contended that this court erred in that it failed to pass upon the section of the statute upon which they had based their application for reparation. In their argument in support of the petition for rehearing, it is contended that they had invoked the section following the one that we passed on in the opinion. As to that section they say:
"This section provides that when a public utility has discriminated under its schedules against the complainant, the commission may order the public utility to make due reparation."
That is the very proposition we passed on, and in the opinion quoted that part of the commission's decision which related to the provision of the statute, counsel say they now invoke. It seems that they have entirely overlooked that part of the opinion and hence we can readily understand why they feel aggrieved. In view, however, that the whole matter was considered by this court, and nothing new is presented in counsel's argument in support of the petition for rehearing, the same should be and hereby is, denied.